JACKSON, J.
These were actions in whioh the plaintiffs sought to recover from defendant on account of deposits which it was alleged defendant had received from plaintiffs from time to time At the trial below the evidence showed that all weekly payments were made to one Patrick Fahey, who was overseer of the car barns of the Cincinnati Street Eailway Company, the plaintiffs being employes of said company, and under the immediate control of said Fahey. The money so received by Fahey was never paid over to the defendant. Fahey was a director of the defendant company, but he was not the secretary or treasurer thereof, nor was he directly or indirectly authorized to accept and receipt for money in behalf of the company. At the trial the court below instructed the jury to return verdict for the defendant on the ground that the evidence showed that Fahey was acting solely as the agent for plaintiffs, and not as agent for the defendant. In this we see no error. The question at issue has been directly decided in Sachs v. Duckworth Building & Loan Association, 4 N. P. 214.
The judgment of the court below will, therefore, be affirmed.